November 6, 2006

Larry Woodrum
7043 Mountridge Drive
Las Vegas, Nevada 89110

Subject: Management Responsibility Changes

Dear Larry:

For the sake of clarity, this letter memorializes the terms we agreed to in
connection with your recent decision to resign as the President and Chief
Executive Officer of Bank of Nevada (“Bank”) effective July 1, 2006, as approved
by the Western Alliance Bancorporation (“WAL”) Compensation Committee in June,
2006.

1. Title/Position. You resigned as President and CEO of the Bank effective
July 1, 2006. While you no longer have day-to-day management responsibility, you
agreed to remain on the Bank’s Board of Directors and serve as its Vice Chairman
with responsibility for employee recruitment, strategic advice and customer
development and retention. In your new capacity, you will continue to devote
your best and undivided professional efforts and skill to the performance of
your duties as an officer and employee of the Bank.

2. Base Annual Salary. Your annual base salary of $350,000 will continue through
December 31, 2006. From January 1, 2007 through December 31, 2009, your annual
salary will be $120,000.

3. Annual Bonus. You will be eligible for a bonus under the Western Alliance
Annual Bonus Plan for the year 2006 (payable in 2007). Thereafter, you will not
be eligible for bonuses under this Plan.

4. Stock Options. WAL stock options granted to you prior to 2006 will continue
to vest so long as you remain an officer and/or director of the Bank, as per the
terms of those grants. The stock option grant you received in January of 2006
was terminated immediately upon your resignation as the Bank’s CEO and you will
not be eligible to receive future stock option awards under the Western Alliance
2005 Stock Incentive Plan.

5. Noncompetition. In consideration of the above, during the time you remain an
officer and/or director of the Bank, and for two years thereafter (the
“Restrictive Period”), you agree not to, directly or indirectly, own, manage,
operate, control or participate in the ownership, management, operation or
control of, or be connected with as an officer, employee, partner, director,
consultant or otherwise, or have any financial interest in, any business that
provides products and services similar to and competitive with any products or
services offered by the Bank (or any of its affiliates). It will not be a breach
of this Paragraph for you to own, as a passive investment, not more than five
percent (5%) of the outstanding stock of any corporation engaged in a
Competitive Business having securities listed on the New York Stock Exchange,
the American Stock Exchange, or traded on NASDAQ.

6. No Solicitation. During the Restrictive Period, you also agree not to,
directly or indirectly, employ or solicit for employment any employee of the
Bank (or any of its affiliates), or to solicit or communicate with any customers
of the Bank (or any of its affiliates) for the purpose of selling or providing
any products or services similar to or competitive with the products or services
offered by the Bank (or any of its affiliates).

7. Confidentiality. This also will confirm your obligation (both during your
employment with the Bank and thereafter), unless compelled by lawful process,
not to disclose or use for your own benefit or purposes, or for the benefit or
purposes of any person other than the Bank or one of its affiliates, any trade
secrets, or other confidential data or information relating to customers,
development programs, costs, marketing, trading, investment, sales activities,
promotion, credit and financial data, financing methods, or plans of the Bank or
of any affiliate of the Bank. This restriction does not apply to information
that is not unique to the Bank or that is generally known to the industry or the
public.

8. Enforcement. You understand and acknowledge that, in the event of breach or
threatened breach of the terms of this letter agreement, the damage or imminent
damage to the value and the goodwill of the Bank will be difficult to estimate,
making any remedy at law or in damages inadequate. Accordingly, you agree that
the Bank will be entitled to injunctive relief against you in the event of any
breach or threatened breach by you of the terms of this letter agreement, in
addition to any other relief (including money damages) available to the Bank
under this letter agreement or under law. In the event that a court of competent
jurisdiction determines that any term or condition of this letter agreement is
in violation of any statute or public policy, then only such term or condition
will be stricken, and all of the remaining terms and conditions that do not
violate any statute or public policy shall continue in full force and effect.
Furthermore, any court order striking any term or condition of this letter
agreement shall modify the stricken terms as narrowly as possible so as to give
as much effect as possible to the intentions of the parties.

9. Prior Agreements. The provisions of Paragraphs 5, 6 and 7 above are separate
and independent of, and are not intended to supercede, any other agreements you
may have with the Bank or WAL relating to the same or similar subject matter,
including the “Non-Compete Covenant” you entered into with WAL on or about
July 31, 2002.

Please confirm your understanding of the above terms by signing below.

     
Sincerely,
  AGREED:
 
   
/s/ Robert Sarver
  /s/ Larry Woodrum
 
   
Robert Sarver
  Larry Woodrum

Chairman & CEO

